Title: To Thomas Jefferson from Jacob Abbot Cummings, 16 September 1824
From: Cummings, Jacob Abbot,Hilliard, William
To: Jefferson, Thomas

Hond Sir,  Boston, Septr 16. 1824We received your esteemed favor of the 6th inst. & in reply would state, that we will readily comply with the suggestion, to procure all such Books as may be wanted for your institution, upon its first opening, & of sending an agent to Charlottesville, by way of experiment. We think this will be the best method, as it will thereby give us an opportunity of judging of the expediency of forming a more permanent establishment. It will be important, however, in this connection, that no person should previously be introduced. We have the vanity to believe, that no other establishment in this country can supply the institution more regularly, or upon better terms. We send you herewith a catalogue of our Alma Mater.Yours, with much respect,Cummings, Hilliard & Co.